Manuel CastroAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2015

                                     No. 04-14-00785-CV

                                     Mary Ann CASTRO,
                                          Appellant

                                               v.

                                      Manuel CASTRO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER
      On June 4, 2015, appellant filed, as we interpret it, a motion to file a supplement to the
appendix to her brief. We GRANT appellant’s motion and ORDER the document filed on June
4, 2015, to be filed as a supplement to appellant’s appendix to her brief.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court